Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

This office action is responsive to communication filed on 04/12/2022. Claims 1-9 and 11-20 have been examined. Claim 10 has been cancelled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 - 9, and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spasojevic et al. (US20180009442A1) hereinafter Spasojevic in view of Lapstun et al. (US20110264742A1) hereinafter Lapstun, and further in view of Zhang et al. (US20200213560A1) hereinafter Zhang.
As per claim 1. A computer-implemented method, comprising: (Spasojevic, FIG. 5, par0060 and par0074. Par0060 teaches FIG. 5 is a flow diagram of method steps for managing cognitive load while driving, according to various embodiments. Par0074 teaches aspects of the present embodiments may be embodied as a system, method or computer program product).
obtaining sensor data associated with a driver of a vehicle; (Spasojevic, par0061 teaches as shown, a method 500 begins at step 504, where the cognitive load driving assistant 260 included in a vehicle receives [obtaining] sensor data via the driver-facing sensors 232. The driver-facing sensors 232 may include any number of sensors that monitor characteristics of the driver. For example and without limitation, the driver-facing sensors 232 may include the pupil sensor 302, the heart rate sensor 304, the galvanic skin response (GSR) sensor 306, the blood pressure (BP) sensor 308, and the like).
transmitting the state associated with the driver to a (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic does not explicitly discloses teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session.
          Lapstun however discloses teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session. (Lapstun, par0537, 0547 teaches provides the facility for enabling remote conferencing [hosted by the remote system], allowing geographically distributed participants to communicate graphical ideas via a shared whiteboard while engaged in a telephone conference [teleconference session] …. Each conference participant 502 is a netpage user 800, and has an access type 505 for a session, controlling the functions to which they have access. The access type specifies, for example, whether a participant is merely an observer, or whether he/she is permitted to make page markups, send messages, etc.).
to a remote system for forwarding to one or more participants of a session (Lapstun, par0579 teaches during a session a participant can send a message 531 to the other participants, the message 531 printing directly onto the netpage printer [remote system for forwarding] of the addressees. The messages are recorded against the conference session, and may be printed at any time during or after the session, but messages can of course only be viewed by the message addressees [to one or more participants of a session]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session, as taught by Lapstun in the method of Spasojevic, so remote conferencing computer interactive systems allow participants in mutually disparate geographical locations to participate in a collaborative activity in real time, see Lapstun par006.
          Spasojevic and Lapstun do not explicitly disclose determining a state associated with the driver based on the sensor data.
          Zhang however discloses determining a state associated with the driver based on the sensor data; (Zhang, par0036 and par0040 teaches the cognitive load of the driver [a state associated with the driver] may be determined by an DSM (e.g. driver-facing camera) that monitors the occupant's behaviors, including facial movement, eye-movement, etc[based on the sensor data]. The cognitive load of the driver may be determined by a DEMS 107 that monitors the surrounding vehicle environment, including the traffic conditions, proximity to other vehicles, complexity level of the road structure, and number of objects surrounding the vehicle etc. For example, if many vehicle or objects are surrounding the vehicle, the cognitive load of the driver may be higher. If the DEMS fails to identify objects or just a limited amount of objects, the cognitive load of the driver may be low…. At step 207, the vehicle system may output the video conferencing session on a HUD if the cognitive load is below a threshold amount. Thus, if a driver is determined to not be overworked (e.g. the vehicle is not in motion, clear path driving, autonomous/semi-autonomous driving system is helping out), a full-experience HMI of the video conference session may be presented).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining a state associated with the driver based on the sensor data, as taught by Zhang in the method of Spasojevic and Lapstun, so mobile phones may allow for video conferencing between two or more people, during certain driving scenarios, the video conferencing system may be consuming on the cognitive load of an occupant in a vehicle, see Zhang par002.

As per claim 2. Spasojevic, Lapstun and Zhang disclose the method of claim 1.
          Spasojevic further discloses wherein the state associated with the driver comprises at least one of a cognitive load, an emotional load, or a biometric parameter associated with the driver. (Spasojevic, par0069 teaches in one embodiment, a cognitive driving assistant analyzes driver-facing sensor data and provides feedback regarding elevated driver cognitive loads to enable drivers to recognize and react to dangerous driving environments. In operation, the cognitive driving assistant processes driver-facing sensor data to compute a current cognitive load).

As per claim 3. Spasojevic, Lapstun and Zhang disclose the method of claim 1.
          Spasojevic discloses further comprising determining a context associated with a cabin of the vehicle. (Spasojevic, par0030 teaches the driver-facing sensors 232 may include, without limitation, microphones that detect conversational context, conversational turn taking, voice tone and affect, other auditory distractions, and the like. For example, and without limitation, the driver-facing sensors 232 could detect that the driver is engaged in conversation with a passenger [determining a context associated with a cabin of the vehicle], the driver is currently speaking, the driver's voice tone indicates that the driver is drowsy, and two other passengers are engaged in a second conversation. In some embodiments, and without limitation, the driver-facing sensors 232 may include visual imagers that detect head position and orientation, facial features, hands movements, etc. In some embodiments, and without limitation, the driving facing sensors 232 may include depth sensors that detect finger and hand gestures, body posture, and as forth and/or eye gaze and pupil size tracking sensors).

As per claim 4. Spasojevic, Lapstun and Zhang disclose the method of claim 3.
          Spasojevic further discloses wherein the context associated with the cabin of the vehicle comprises at least one of occupants in the cabin or activity in the cabin. (Spasojevic, par0030 teaches the driver could concurrently participate in a conversation 152, listen to music 154, and attempt to soothe a crying baby 156 [activity in the cabin]. Challenging driving environments and secondary activities typically increase the cognitive load of the driver and may contribute to an unsafe driving environment for the driver and for objects (other vehicles, the pedestrian 144, etc.) in the proximity of the vehicle).

As per claim 5. Spasojevic, Lapstun and Zhang disclose the method of claim 3.
          Spasojevic further discloses wherein determining the state associated with the driver comprises determining the state associated with the driver further based on the context associated with the cabin. (Spasojevic, par0058 teaches initially the current cognitive load 350 exceeds the baseline cognitive load 474. In response, the cognitive load feedback engine 380 analyzes the current driving context 370 [determining the state associated with the driver further] and transmits the navigation subsystem adjustment signal 386 “reroute via less congested roads” to the navigation subsystem 246, and the entertainment subsystem adjustment signal 384 “mute the audio system” to the entertainment subsystem 244 [based on the context associated with the cabin]. Subsequently, as a result of the reduction in the driving task load 450 and the secondary task load 460 attributable to, respectively, the navigation subsystem adjustment signal 386 and the entertainment subsystem adjustment signal 384, the current cognitive load 350 decreases and no longer exceeds the baseline cognitive load 474).

As per claim 6. Spasojevic, Lapstun and Zhang disclose the method of claim 1.
          Spasojevic further discloses further comprising determining a context associated with an environment exterior to the vehicle. (Spasojevic, par0031 teaches in a complementary fashion, and without limitation, the non-driver-facing sensors 234 may track any features of the vehicle and/or environment surrounding the vehicle that are relevant to the driver).

As per claim 7. Spasojevic, Lapstun and Zhang disclose the method of claim 6.
          Spasojevic further discloses wherein the context associated with the environment exterior to the vehicle comprises at least one of traffic density level, weather, or a location of the vehicle. (Spasojevic, par0031 teaches in some embodiments, and without limitation, the non-driver-facing sensors 234 may include remote sensors that provide information regarding local weather, traffic, etc).

As per claim 8. Spasojevic, Lapstun and Zhang disclose the method of claim 6.
          Spasojevic further discloses wherein determining the state associated with the driver comprises determining the state associated with the driver further based on the context associated with the environment exterior to the vehicle. (Spasojevic, par0040 teaches after determining the current cognitive load of the driver and assessing other relevant data, the cognitive load driving assistant 260 may perform any number of actions designed to increase the safety of the driver. As previously detailed, such relevant data may include, without limitation, such current location of the vehicle, time of day, data provided by the navigation subsystem 246 and the entertainment subsystem 244, cognitive loads of drivers along the planned driving route, and so forth. The actions may directly or indirectly modify the driving task and any secondary tasks that may distract the driver).

As per claim 9. Spasojevic, Lapstun and Zhang disclose the method of claim 1.
          Spasojevic further discloses wherein the state associated with the driver comprises a value representing a distraction level or an absorption level associated with the driver. (Spasojevic, par0035 teaches for example, and without limitation, for a subset of the driver-facing sensors 232, the cognitive load driving assistant 260 could compute a current value for a cognitive metric and compare the current value to historical values for the cognitive metric. Substantially in parallel, for each of the remaining driver-facing sensors 232, the cognitive load driving assistant 260 could compare current sensor data to historical sensor data. The cognitive load driving assistant 260 could then determine whether the results of the various comparisons indicate an elevated current cognitive load [a value representing a distraction level]).

As per claim 11. A system, comprising: one or more sensor devices associated with a vehicle; a memory storing an application; and a processor that, when executing the application, is configured to:  (Spasojevic, par0008-009 teaches one embodiment sets forth a computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of computing a current cognitive load associated with a driver while the driver is operating a vehicle based on data received via one or more sensors; determining that the current cognitive load exceeds a baseline cognitive load; and in response, causing one or more actions to occur that are intended to reduce the current cognitive load associated with the driver. Further embodiments provide, among other things, a method and a system configured to implement the computer-readable storage medium set forth above).
obtain sensor data associated with a driver of a vehicle from the one or more sensor devices;  (Spasojevic, par0061 teaches as shown, a method 500 begins at step 504, where the cognitive load driving assistant 260 included in a vehicle receives [obtaining] sensor data via the driver-facing sensors 232. The driver-facing sensors 232 may include any number of sensors that monitor characteristics of the driver. For example and without limitation, the driver-facing sensors 232 may include the pupil sensor 302, the heart rate sensor 304, the galvanic skin response (GSR) sensor 306, the blood pressure (BP) sensor 308, and the like).
 transmit the state associated with the driver to a (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic does not explicitly discloses teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session.
          Lapstun however discloses teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session. (Lapstun, par0537, 0547 teaches provides the facility for enabling remote conferencing [hosted by the remote system], allowing geographically distributed participants to communicate graphical ideas via a shared whiteboard while engaged in a telephone conference [teleconference session] …. Each conference participant 502 is a netpage user 800, and has an access type 505 for a session, controlling the functions to which they have access. The access type specifies, for example, whether a participant is merely an observer, or whether he/she is permitted to make page markups, send messages, etc.).
to a remote system for forwarding to one or more participants of a session (Lapstun, par0579 teaches during a session a participant can send a message 531 to the other participants, the message 531 printing directly onto the netpage printer [remote system for forwarding] of the addressees. The messages are recorded against the conference session, and may be printed at any time during or after the session, but messages can of course only be viewed by the message addressees [to one or more participants of a session]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of teleconference session hosted by the remote system, to a remote system for forwarding to one or more participants of a teleconference session, as taught by Lapstun in the system of Spasojevic, so remote conferencing computer interactive systems allow participants in mutually disparate geographical locations to participate in a collaborative activity in real time, see Lapstun par006.
          Spasojevic and Lapstun do not explicitly disclose determine a state associated with the driver based on the sensor data.
          Zhang however discloses determine a state associated with the driver based on the sensor data (Zhang, par0036 and par0040 teaches the cognitive load of the driver [a state associated with the driver] may be determined by an DSM (e.g. driver-facing camera) that monitors the occupant's behaviors, including facial movement, eye-movement, etc[based on the sensor data]. The cognitive load of the driver may be determined by a DEMS 107 that monitors the surrounding vehicle environment, including the traffic conditions, proximity to other vehicles, complexity level of the road structure, and number of objects surrounding the vehicle etc. For example, if many vehicle or objects are surrounding the vehicle, the cognitive load of the driver may be higher. If the DEMS fails to identify objects or just a limited amount of objects, the cognitive load of the driver may be low…. At step 207, the vehicle system may output the video conferencing session on a HUD if the cognitive load is below a threshold amount. Thus, if a driver is determined to not be overworked (e.g. the vehicle is not in motion, clear path driving, autonomous/semi-autonomous driving system is helping out), a full-experience HMI of the video conference session may be presented).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determine a state associated with the driver based on the sensor data, as taught by Zhang in the system of Spasojevic and Lapstun, so mobile phones may allow for video conferencing between two or more people, during certain driving scenarios, the video conferencing system may be consuming on the cognitive load of an occupant in a vehicle, see Zhang par002.

As per claim 12. Spasojevic, Lapstun and Zhang disclose the system of claim 11.
          Spasojevic further discloses wherein the processor, when executing the application, is further configured to: obtain second sensor data associated with a cabin of the vehicle from the one or more sensor devices; (Spasojevic, par0069 teaches in one embodiment, a cognitive driving assistant analyzes driver-facing sensor data and provides feedback regarding elevated driver cognitive loads to enable drivers to recognize and react to dangerous driving environments. In operation, the cognitive driving assistant processes driver-facing sensor data to compute a current cognitive load).
determine a context associated with the cabin of the vehicle based on the second sensor data; and (Spasojevic, par0030 teaches the driver-facing sensors 232 may include, without limitation, microphones that detect conversational context, conversational turn taking, voice tone and affect, other auditory distractions, and the like. For example, and without limitation, the driver-facing sensors 232 could detect that the driver is engaged in conversation with a passenger [determining a context associated with a cabin of the vehicle], the driver is currently speaking, the driver's voice tone indicates that the driver is drowsy, and two other passengers are engaged in a second conversation. In some embodiments, and without limitation, the driver-facing sensors 232 may include visual imagers that detect head position and orientation, facial features, hands movements, etc. In some embodiments, and without limitation, the driving facing sensors 232 may include depth sensors that detect finger and hand gestures, body posture, and as forth and/or eye gaze and pupil size tracking sensors).
determine the state associated with the driver further based on the context associated with the cabin. . (Spasojevic, par0058 teaches initially the current cognitive load 350 exceeds the baseline cognitive load 474. In response, the cognitive load feedback engine 380 analyzes the current driving context 370 [determining the state associated with the driver further] and transmits the navigation subsystem adjustment signal 386 “reroute via less congested roads” to the navigation subsystem 246, and the entertainment subsystem adjustment signal 384 “mute the audio system” to the entertainment subsystem 244 [based on the context associated with the cabin]. Subsequently, as a result of the reduction in the driving task load 450 and the secondary task load 460 attributable to, respectively, the navigation subsystem adjustment signal 386 and the entertainment subsystem adjustment signal 384, the current cognitive load 350 decreases and no longer exceeds the baseline cognitive load 474).

As per claim 13. Spasojevic, Lapstun and Zhang disclose the system of claim 11.
          Spasojevic further discloses wherein the processor, when executing the application, is further configured to: obtain third sensor data associated with an environment exterior to the vehicle from the one or more sensor devices; (Spasojevic, par0031 teaches in a complementary fashion, and without limitation, the non-driver-facing sensors 234 may track any features of the vehicle and/or environment surrounding the vehicle that are relevant to the driver).
determine a context associated with the environment exterior to the vehicle based on the third sensor data; and (Spasojevic, par0031 teaches in some embodiments, and without limitation, the non-driver-facing sensors 234 may include remote sensors that provide information regarding [determine a context associated with the environment exterior] local weather, traffic, etc).
determine the state associated with the driver further based on the context associated with the environment exterior to the vehicle. . (Spasojevic, par0040 teaches after determining the current cognitive load of the driver and assessing other relevant data, the cognitive load driving assistant 260 may perform any number of actions designed to increase the safety of the driver. As previously detailed, such relevant data may include, without limitation, such current location of the vehicle, time of day, data provided by the navigation subsystem 246 and the entertainment subsystem 244, cognitive loads of drivers along the planned driving route, and so forth. The actions may directly or indirectly modify the driving task and any secondary tasks that may distract the driver).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spasojevic in view of Lapstun, further in view of Zhang, and further in view of Astavans et al. (US20180196583A1) hereinafter Astavans.
As per claim 16. Spasojevic, Lapstun and Zhang disclose the system of claim 11.
          Spasojevic further discloses wherein transmitting the state associated with the driver to the, to receive the state associated with the driver(Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic, Lapstun and Zhang do not explicitly disclose teleconference session comprises determining that other people in the teleconference session are approved.
          Astavans however discloses teleconference session comprises determining that other people in the teleconference session are approved. (Astavans, par0073 referring to FIG. 3, the routine 300 begins at 302, where the server 136 receives a plurality of media data 142(1)-142(N) from corresponding client computing devices 106(1)-106(N). Users of each client computing device communicate a request to join the teleconferencing session 104 and communicate a media stream 142 once authorized to participate [determining that other people in the teleconference session are approved] in the teleconferencing session 104).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of teleconference session comprises determining that other people in the teleconference session are approved, as taught by Astavans in the method of Spasojevic, Lapstun and Zhang, so teleconference allow users in two or more remote locations, to communicate interactively with each other via live streams, reducing the need for travel so as to bring these people physically together in order to conduct the meetings or conferences, see Astavans col1 ln41-45.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spasojevic in view of Lapstun, further in view of Zhang, and further in view of Riddle et al. (US6151619A) hereinafter Riddle.
As per claim 14. Spasojevic, Lapstun and Zhang disclose the system of claim 11.
          Spasojevic further discloses based on the state associated with the driver. (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic, Lapstun and Zhang do not explicitly disclose wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and accept the teleconference request.
          Riddle however discloses wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and accept the teleconference request. (Riddle, col12 ln54-62 teaches the receiver of a teleconference request can view a picture or pictures stored in the calling card resource before deciding whether to accept or reject the call. If an incoming call is accepted [receiving], a teleconference may be established according to preferences stored in the record or records. These preferences may include a preferred teleconferencing application, or the user may be presented with an opportunity to select a teleconference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and accept the teleconference request, as taught by Riddle in the system of Spasojevic, Lapstun and Zhang, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.

As per claim 15. Spasojevic, Lapstun and Zhang disclose the system of claim 11.
          Spasojevic further discloses based on the state associated with the driver. (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic, Lapstun and Zhang do not explicitly disclose wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and reject the teleconference request.
          Riddle however discloses wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and reject the teleconference request. (Riddle, col12 ln54-62 teaches the receiver of a teleconference request can view a picture or pictures stored in the calling card resource before deciding whether to accept or reject the call. If an incoming call is accepted, a teleconference may be established according to preferences stored in the record or records. These preferences may include a preferred teleconferencing application, or the user may be presented with an opportunity to select a teleconference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the processor, when executing the application, is further configured to: receive a teleconference request associated with the teleconference session; and reject the teleconference request , as taught by Riddle in the system of Spasojevic, Lapstun and Zhang, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.

Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spasojevic in view of Riddle, and further in view of Zhang.
As per claim 17. One or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of:   (Spasojevic, par0008-009 teaches one embodiment sets forth a computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of computing a current cognitive load associated with a driver while the driver is operating a vehicle based on data received via one or more sensors; determining that the current cognitive load exceeds a baseline cognitive load; and in response, causing one or more actions to occur that are intended to reduce the current cognitive load associated with the driver. Further embodiments provide, among other things, a method and a system configured to implement the computer-readable storage medium set forth above).
obtaining sensor data associated with a driver of a vehicle;  (Spasojevic, par0061 teaches as shown, a method 500 begins at step 504, where the cognitive load driving assistant 260 included in a vehicle receives [obtaining] sensor data via the driver-facing sensors 232. The driver-facing sensors 232 may include any number of sensors that monitor characteristics of the driver. For example and without limitation, the driver-facing sensors 232 may include the pupil sensor 302, the heart rate sensor 304, the galvanic skin response (GSR) sensor 306, the blood pressure (BP) sensor 308, and the like).
transmitting, based on a state associated with the driver, (Spasojevic, par0038-0039 teaches he cognitive load driving assistant 260 may transmit and/or receive cognitive loads and, optionally, driving contexts to other a cognitive load database 282 that is included in a cloud 280….the cognitive load driving assistant 260 may transmit and/or receive cognitive loads and, optionally, driving contexts with other cognitive load driving assistants 260 as V2X data 238. In general, the cognitive load driving assistant 260 may be configured to transmit and store data relevant to the cognitive load of the driver in any technically feasible fashion).
          Spasojevic does not explicitly discloses receiving a teleconference request; a response to the teleconference request.
          Riddle however discloses receiving a teleconference request; a response to the teleconference request. (Riddle, col12 ln54-62 teaches the receiver of a teleconference request can view a picture or pictures stored in the calling card resource before deciding whether to accept or reject the call. If an incoming call is accepted [receiving], a teleconference may be established according to preferences stored in the record or records. These preferences may include a preferred teleconferencing application, or the user may be presented with an opportunity to select a teleconference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a teleconference request; a response to the teleconference request, as taught by Riddle in the one or more non-transitory computer-readable storage media of Spasojevic, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.
          Spasojevic and Riddle do not explicitly disclose determining, based on the sensor data, a state associated with the driver, wherein the state associated with the driver includes at least one of (i) a cognitive load, (ii) an affective load, or (iii) an affective-cognitive load.
          Zhang however discloses determining, based on the sensor data, a state associated with the driver, wherein the state associated with the driver includes at least one of (i) a cognitive load, (ii) an affective load, or (iii) an affective-cognitive load (Zhang, par0036 and par0040 teaches the cognitive load of the driver [a state associated with the driver] may be determined by an DSM (e.g. driver-facing camera) that monitors the occupant's behaviors, including facial movement, eye-movement, etc[based on the sensor data]. The cognitive load [(i) a cognitive load] of the driver may be determined by a DEMS 107 that monitors the surrounding vehicle environment, including the traffic conditions, proximity to other vehicles, complexity level of the road structure, and number of objects surrounding the vehicle etc. For example, if many vehicle or objects are surrounding the vehicle, the cognitive load of the driver may be higher. If the DEMS fails to identify objects or just a limited amount of objects, the cognitive load of the driver may be low…. At step 207, the vehicle system may output the video conferencing session on a HUD if the cognitive load is below a threshold amount. Thus, if a driver is determined to not be overworked (e.g. the vehicle is not in motion, clear path driving, autonomous/semi-autonomous driving system is helping out), a full-experience HMI of the video conference session may be presented).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining, based on the sensor data, a state associated with the driver, wherein the state associated with the driver includes at least one of (i) a cognitive load, (ii) an affective load, or (iii) an affective-cognitive load, as taught by Zhang in the one or more non-transitory computer-readable storage media of Spasojevic and Riddle, so mobile phones may allow for video conferencing between two or more people, during certain driving scenarios, the video conferencing system may be consuming on the cognitive load of an occupant in a vehicle, see Zhang par002.

As per claim 18. Spasojevic, Riddle and Zhang disclose the one or more non-transitory computer-readable storage media of claim 17.
          Spasojevic further discloses transmitting the state associated with the driver to a (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic does not explicitly discloses wherein responding to the teleconference request comprises, device associated with a person making the teleconference request.
          Riddle however discloses wherein responding to the teleconference request comprises, device associated with a person making the teleconference request. (Riddle, col9 ln34-42 teaches when an entry on the list is selected at a first node, such as computer system 150, a message is transmitted over a communication medium, such as a network, to a second system, such as computer system 155 indicating that a teleconference request has been generated and is addressed to the second system. The teleconference request is generated by the application running on the first node according to the address in the list maintained by the application).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein responding to the teleconference request comprises, device associated with a person making the teleconference request, as taught by Riddle in the one or more non-transitory computer-readable storage media of Spasojevic, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.

As per claim 19. Spasojevic, Riddle and Zhang disclose the one or more non-transitory computer-readable storage media of claim 17.
          Spasojevic further discloses transmitting the state associated with the driver to the. (Spasojevic, par0063 teaches at step 510, the cognitive load driving assistant 260 transmits the current cognitive load 350 and the current driving context 370 to the cognitive load database 282 included in the cloud 280. Sharing cognitive data in this manner enables other cognitive load driving assistants 260 included in other vehicles to alert other drivers when the current cognitive load 350 indicates that the driver of the vehicle may pose a safety risk).
          Spasojevic does not explicitly discloses wherein the steps further comprise: joining a teleconference session associated with the teleconference request; teleconference session.
          Riddle however discloses wherein the steps further comprise: joining a teleconference session associated with the teleconference request; teleconference session. (Riddle, col12 ln54-62 teaches the receiver of a teleconference request can view a picture or pictures stored in the calling card resource before deciding whether to accept or reject the call. If an incoming call is accepted, a teleconference may be established according to preferences stored in the record or records. These preferences may include a preferred teleconferencing application, or the user may be presented with an opportunity to select a teleconference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the steps further comprise: joining a teleconference session associated with the teleconference request; teleconference session, as taught by Riddle in the one or more non-transitory computer-readable storage media of Spasojevic, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spasojevic in view of Riddle, further in view of Zhang, and further in view of Mendiratta et al. (US20160269521A1) hereinafter Mendiratta.
As per claim 20. Spasojevic, Riddle and Zhang disclose the one or more non-transitory computer-readable storage media of claim 17.
          Spasojevic does not explicitly discloses wherein responding to the teleconference request comprises; teleconference request.
          Riddle however discloses wherein responding to the teleconference request comprises; teleconference request. (Riddle, col12 ln54-62 teaches the receiver of a teleconference request can view a picture or pictures stored in the calling card resource before deciding whether to accept or reject the call. If an incoming call is accepted, a teleconference may be established according to preferences stored in the record or records. These preferences may include a preferred teleconferencing application, or the user may be presented with an opportunity to select a teleconference).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein responding to the teleconference request comprises; teleconference request, as taught by Riddle in the one or more non-transitory computer-readable storage media of Spasojevic, so teleconference application resident on a computer system that show a picture corresponding to an incoming call, allows a user of the computer system to decide whether to accept the call, see Riddle col2 ln43-46.
          Spasojevic and Riddle do not explicitly disclose when the state associated with the driver is below a second threshold.
          Zhang however discloses when the state associated with the driver is below a second threshold (Zhang, par0039-0041 teaches the cognitive load data may be collected and analyzed to measure and compare against the threshold to determine how the vehicle system can process a video conference session based on a workload of a user. The system may have more than one threshold [second threshold] ….. At step 207, the vehicle system may output the video conferencing session on a HUD if the cognitive load is below a threshold amount. Thus, if a driver is determined to not be overworked… At step 209, the vehicle system may output a different interface of the video conferencing session on a HUD if the cognitive load is below a threshold amount. Thus, if a driver is determined to not be overworked).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of when the state associated with the driver is below a second threshold, as taught by Zhang in the one or more non-transitory computer-readable storage media of Spasojevic and Riddle, so mobile phones may allow for video conferencing between two or more people, during certain driving scenarios, the video conferencing system may be consuming on the cognitive load of an occupant in a vehicle, see Zhang par002.
          Spasojevic, Riddle and Zhang do not explicitly disclose comprises automatically rejecting the call request.
          Mendiratta however discloses comprises automatically rejecting the call request.
(Mendiratta, par0006 teaches a communication processor receives a call request to establish a communication session from a first communication endpoint to a second communication endpoint. The communication processor changes the intent of the call request. For example, the call request can be changed by automatically forwarding the call request, automatically forking the call request, automatically rejecting the call request).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprises automatically rejecting the call request, as taught by Mendiratta in the one or more non-transitory computer-readable storage media of Spasojevic, Riddle and Zhang, so a communication processor can manage call request between two endpoints allowing users to know of missed calls, forked calls, etc. from call log , see Mendiratta par006.


Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Hampiholi (US20160267335A1) – Related art in the area of determining and responding to driver distractions using an in-vehicle computing system of a vehicle.
• Grant (US9884628B1) – Related art in the area of automatically detecting that a driver of a smart vehicle is impaired and subsequently performing a graduated response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442